Citation Nr: 0522748	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  04-14 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
left knee disorder.

2.  Entitlement to an increased rating for right knee 
instability, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for right knee 
arthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to May 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

The veteran submitted a statement in June 2003 wherein he 
stated that he wanted to "file for unemployability" because 
of his service-connected disability.  The Board construes 
this as a claim for a total disability evaluation based on 
individual unemployability (TDIU).  The issue of a TDIU 
rating has not yet been developed or certified on appeal.  
The issue is referred to the RO for such further development 
as may be necessary.


REMAND

The veteran is seeking to reopen a claim for service 
connection for a left knee disorder as well as seeking 
increased ratings for his service-connected right knee 
disabilities.  The veteran is currently rated at the 30 
percent level for instability of the right knee under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  He is also rated at 
the 10 percent level for arthritis under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5260.

A review of the evidence associated with the claims file 
shows that the veteran was last afforded a VA examination of 
his right knee disability in June 2003.  At the time he was 
not found to have any instability or joint laxity.  His range 
of motion was noted to be -5 degrees to 110 degrees, with 
discomfort commencing at 105 degrees.

The only other current medical evidence of record that 
addresses the right knee consists of VA treatment records for 
the period from April 1999 to July 2004.  The records 
document several instances where the veteran complained of 
pain in his knee.  X-rays confirmed the presence of 
degenerative joint disease in the right knee.  He was 
measured for a brace in December 2003.  This was after the 
veteran reported that he had suffered a fall when his right 
knee gave way over the 2003 Thanksgiving Day weekend.  The 
veteran testified at his March 2005 hearing that he suffered 
a fall in October 2004.  He said he was taken to Clark 
Regency Hospital for evaluation and treatment.  (Transcript 
p. 9).  Records from that event should be obtained if 
possible.

The veteran was seen in physical therapy in November 2003.  
The entry said that the veteran had an active range of motion 
of the right knee that was considered to be within normal 
limits.  The only other entry that expressed a range of 
motion was dated January 20, 2004, where the veteran was said 
to have full extension and flexion to 115 degrees.  There was 
no discussion of instability of the knee joint.  The 
physician did note that the veteran reported doing better 
with stability since he had received his knee brace.

The veteran submitted a statement in August 2004 wherein he 
reported being seen in the orthopedic clinic at the VA 
medical center (VAMC) in Lexington, Kentucky, in August 2004.  
He asked that the records be obtained and associated with the 
claims file.  Upon remand, the RO should request the specific 
record identified by the veteran in addition to any other 
source of medical treatment provided to the veteran by either 
VA or private sources.

The veteran also reported that he was in receipt of Social 
Security Administration (SSA) disability benefits in August 
2001.  The veteran was seen by a psychologist in the mental 
health clinic on August 7, 2001.  At the time the veteran 
said that he drew SSA disability benefits for his "legs and 
nerves."  The RO must attempt to obtain the pertinent SSA 
administrative decision and related medical records.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should contact the 
veteran to obtain the names and 
addresses of all medical care 
providers who have treated him for 
his left knee disorder since 
service.  He should also be asked to 
identify any source of treatment for 
his service-connected right knee 
disability since November 2001.  
Even if no additional sources of 
treatment records are identified, 
the records from the VAMC in 
Lexington, identified by the veteran 
in his August 2004 statement, should 
be obtained.  After securing the 
necessary release, the RO should 
obtain those records that have not 
been previously secured, including 
pertinent records from the Clark 
Regency Hospital.

2.  The veteran should be scheduled 
for a VA orthopedic examination.  
The examiner must review the claims 
file.  All necessary tests should be 
conducted.  The examiner should 
review the results of any testing 
prior to completion of the report.  
(There is no requirement to examine 
the veteran's left knee unless it 
has been determined that new and 
material evidence to reopen his 
claim for service connection has 
been received.  See 38 C.F.R. 
§ 3.159(c)(4)(iii) (2004).)

The orthopedic examination report 
must discuss any weakened movement, 
including weakened movement against 
varying resistance, excess 
fatigability with use, 
incoordination, painful motion, and 
pain with use, and provide an 
opinion as to how these factors 
result in any limitation of function 
of the right knee.  If the veteran 
describes flare-ups of pain, the 
examiner must offer an opinion as to 
whether there would be additional 
limits on functional ability during 
flare-ups.  All losses of function 
should be equated to additional 
degrees of limitation of motion 
(beyond that shown clinically), if 
possible.  Such limitations due to 
functional loss should be described 
both as to flexion and extension.  
It should be noted whether the 
veteran experiences any lateral 
instability, and if so whether it is 
slight, moderate, or severe.  The 
report of examination must include 
the complete rationale for all 
opinions expressed.

3.  After the requested development 
has been completed, the RO should 
review the examination report to 
ensure that it is in complete 
compliance with the directives of 
this remand.  If the report is 
deficient in any manner, it should 
be returned to the examiner.

4.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  The RO should also 
consider whether separate ratings 
for limitation of flexion and 
limitation of extension are in 
order.  See VAOPGCPREC 9-2004.  If 
any benefit sought is not granted, 
the veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, codified at 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

